—Appeals from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered December 7, 2007 in a personal injury action. The order denied the motions of defendants for post-trial relief.
Now, upon reading and filing the stipulation discontinuing appeals signed by the attorneys for plaintiff and defendant Raymond E. Kiser on January 5, 2010, it is hereby ordered that said appeal taken by defendant Raymond E. Kiser is unanimously dismissed upon stipulation and the appeal taken by defendant Tops Markets, LLC is dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CFLR 5501 [a] [1], [2]). Present—Centra, J.P., Feradotto, Carni, Pine and Gorski, JJ.